Citation Nr: 1742742	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1986 to January 2008.   
This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2013 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Paul, Minnesota. 

Upon review, it is the conclusion of the Board that the claim must be remanded to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional service information and evidence.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has come before the VA asking that service connection be granted for sleep apnea.  In response to his claim for benefits, the record reveals that the Veteran underwent a VA sponsored examination in October 2011.  Prior to that examination, the Veteran told the examiner that he had been diagnosed with some form of sleep apnea since 2006 and was again diagnosed in 2011.  The examiner reviewed the Veteran's records and noted that the Veteran had been diagnosed with "very mild sleep apnea".  

The doctor then wrote:

	. . . the Veteran's sleep apnea was not permanently aggravated beyond natural progression by his military service.  His diagnosis is mild, positional obstructive sleep apnea with C-PAP, made in the baseline sleep study from 1/24/11.  This indicates that his condition is very mild, and this would be a natural progression from the baseline of snoring.  If the study had shown moderate to severe sleep apnea, then it would be reasonable to associate the sleep apnea to the complaints of snoring that he had in the service. . . .

A second doctor, in October 2012, indicated that the Veteran's sleep apnea was not incurred or caused by service.  The examiner also suggested that the Veteran's in-service snoring was not a prodroma of his current disorder - sleep apnea.  

There are no other medical opinions of records.

Upon a review of both of these documents, it is the opinion of the Board that the claim must be returned to the agency of original jurisdiction so that additional development may occur.  That is, in this instance, the examiners provided conflicting and incomplete opinions.  The first examination report suggested that the Veteran was suffering from the prodromas of sleep apnea while he was on active duty.  Moreover, that same report insinuates that the Veteran began suffering from sleep apnea while he was on active duty even though it was just the "natural progression" of snoring.  The second report contradicts the first by stating that the Veteran was not suffering from the prodromas of sleep apnea while on active duty.  In this instance, the Board believed that the examination results are inadequate because it is unknown whether the condition was caused by or the result of his military service and any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the AOJ so that additional examination, which contains definitive opinions based upon a complete record, may be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AOJ for the following redevelopment:

1.  The AOJ should obtain any outstanding treatment records, government (VA and TRICARE) and private, of the Veteran dated from January 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2016).

2.  After the completion of the development above, the AOJ should schedule the Veteran for sleep study and an appropriate VA examination to determine whether the Veteran now suffers from sleep apnea.  All indicated tests or studies deemed necessary should be done. The claims file and this Remand must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

It is requested that the examiner examine the Veteran, and then express an opinion as to whether the Veteran now suffers from a sleep disorder.  If he does, the examiner should also opine as to whether any sleep disorder found is as likely as not related or secondary to the Veteran's active service, any incidents therein, or to another disability.  The appropriate examiner must further specifically discuss whether the Veteran's current disorder began manifesting any prodromas or symptoms while he was on active duty.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the appropriate examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the doctor's report, the examiner must specifically discuss the Veteran's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the examiner concludes that the Veteran's claimed sleep apnea is not service-related, and that the symptoms and manifestations did not begin while the Veteran was on active duty, the examiner must explain in detail the reasoning behind this determination.  Additionally, the examiner must state and discuss whether he or she agrees with the examination report of October 2011 and October 2012.  

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is contacted by the AOJ.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




